Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 3, 2008 (October 30, 2008)  SYNCORA HOLDINGS LTD. (Exact name of registrant as specified in its charter)  Bermuda 001-32950 Not applicable (State or other jurisdiction (Commission File Number) (I.R.S. Employer Identification No.) of incorporation) Canon's Court, 22 Victoria Street, Hamilton, Bermuda HM 12 (Address of principal executive offices) (441) 279-7450 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report)  Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On October 30, 2008, effective as of October 15, 2008, Syncora Holdings Ltd. (the  Company ) and several of its wholly-owned subsidiaries and affiliates, including Syncora Guarantee Inc. ( Syncora Guarantee ), entered into an agreement (the  Agreement ) with all parties to the original Master Commutation, Release and Restructuring Agreement, dated as of July 28, 2008, as amended by Amendment No. 1 dated as of August 1, 2008 (the 
